Citation Nr: 1317146	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  08-38 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include osteoporosis and degenerative disc disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to July 1954. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina, that denied the Veteran's claim of entitlement to service connection for a lumbar spine disability. 

It is noted that the Veteran filed his initial claim for service connection for a back disability in November 2005.  In March 2006, the RO sent the Veteran a letter telling him that because he had not submitted requested service treatment records and a DD Form 214, his "claim" was denied.  The Board has previously found that because the letter did not identify the back disability claim as being denied, it did not serve to deny that claim.  See Best v. Brown, 10 Vet. App. 322 (1997); cf. Cogburn v. Shinseki, 24 Vet. App. 205 (2010) (discussing implicit denial doctrine).

In July 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical information.  The claim was then returned to Board for review.  In March 2010, the Board issued a decision denying the claim for service connection, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

The Veteran along with VA then proffered to the Court a Joint Motion for an Order Vacating the Board's Decision and Incorporating the Terms of the Joint Motion.  The Court adopted the Joint Motion and the claim was returned to the Board for additional actions in keeping with the determinations made by the Court.  The Joint Motion was premised on the need for further efforts to seek service treatment records and an adequate examination.  Hence, the Board remanded the claim to the AMC in July 2011.  

Shortly after the claim was returned to the Board for review, the Board referred this matter to the Veterans Health Administration (VHA) for an expert medical opinion concerning the Veteran's low back disability.  38 C.F.R. § 20.901(a) (2012).  The opinion was received in October 2012 and the Board sought clarification.  The clarification was received in January 2013.  The VHA opinions have been included in the claims file for review.  The Veteran, along with his representative, were given the opportunity to provide any comments with respect to the VHA opinions and those comments have also been included in the claims file for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

The Veteran's lumbar spine disability, to include osteoporosis and degenerative disc disease, is not related to his service or to any incident therein.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2012). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2007 letter, sent prior to the initial March 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The October 2007 letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board notes that his service treatment records are largely unavailable, although, his service separation examination is available to the Board and has been utilized to adjudicate his claim.  

In conjunction with the initial claim, the AOJ requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES).  In January 2006, NPRC responded that such records could not be located.  

The Veteran was asked to furnish any service treatment records in his possession; and in September 2007, he provided a report of his service separation examination dated in July 1954, and service personnel records.  The Joint Motion pointed out; however, that the Veteran reported that he was hospitalized at Manston Air Force Base, the United Kingdom, that he underwent an appendectomy with an epidural that caused his current back disability.  The Joint Motion also noted that the service separation examination reported the hospitalization and appendectomy, that records of the hospitalization were not in the claims file; and that it had not been indicated that additional records were unavailable or that further efforts would be futile.  The Joint Motion stated that the original request for records had been to the Joint Services Records Research Center (JSRRC), but, as just noted the request had actually been to the NPRC.

In accordance with the Joint Motion, the Board remanded the claim for efforts to obtain records of the treatment at Manston Ari Force Base from the JSRRC "and any other appropriate entity."  The AOJ requested these records through PIES and received a response that a search had been conducted of records from Manston Air Force Hospital for the year 1952, but no records were located.  While it does not appear that a request was made to JSRRC, the AOJ did request records from the entity that had actual access to the Manston Air Force Hospital records.  There is no evidence that JSRRC possesses individual service treatment records, hence a request to JSRRC would likely be futile.

The NPRC response to the latest request for records indicates that the requested records do not exist, and as such, further requests would be futile.  The Veteran has not reported any other specific relevant treatment in service.  

Nevertheless, the AOJ has informed the Veteran that VA has not been able to locate his service treatment records.  The Veteran was also requested to submit any copies of his service treatment records or any documents that may substitute for such records and was provided a list of examples.  

The unavailability of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In this case, the AOJ asked the Veteran for relevant records and ultimately requested a search of records from the actual facility where he reportedly received treatment.  The NPRC's initial response indicated that further searches would be possible if additional information was obtained.  The second search was based on additional information as to the Veteran's in-service hospitalization.  There is no indication of additional information that would permit further research or could yield further information as to the reported in service hospitalization.

Given the heightened duties in this case, the Board has accepted the Veteran's report that he underwent an epidural in conjunction with his appendectomy and that he experienced back pain immediately following the procedure.

The Joint Motion was also premised on a finding that the Board had relied on an inadequate VA examination.  The VA examination was conducted in September 2009; and the inadequacy was that while the examiner stated that there was no clinical evidence of a back disability until 2005, there was actually documentation of a back disability in 2003.

The Board remand sought to afford the Veteran a new examination.  This examination was conducted in November 2011.  This examiner repeated the error from the September 2009 examination, by stating that there was no documentation of a back disability prior to 2005.

To correct the deficiencies in the earlier opinions and insure compliance with its remand instructions, the Board obtained a VHA opinion.  That opinion considered a correct history and included a detailed rationale for its conclusions.  The examiner did not; however, specifically consider the Veteran's reports of ongoing back pain since the in-service epidural procedure.  The Board sought clarification and obtained a January 2013 addendum in which the examiner did considered the Veteran's reports.  

At this point the Board has obtained adequate opinions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examinations and subsequent reports and the VHA analyses involved a review of the available medical records and the results of actual testing/examining of the Veteran.

There has been substantial compliance with its remand instructions in accordance with D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the Board finds that VA has fully satisfied the duty to assist.  There is no indication of further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claim. 

II.  Laws and Regulations - Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002).  

In order to establish service connection for a claimed disease or disability, there must be evidence of a (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012). 

III.  Facts and Analysis

The Veteran has contended that his currently diagnosed osteoporosis and degenerative disc disease of the lumbar spine are related to an epidural injection he received in conjunction with an appendectomy performed at Madden Air Force Base.  He has continued to experience intermittent pain in his lumbar spine.  He further avers that his in-service duties as an air policeman contributed to the development of his current low back disability. 

The July 1954 report of examination for separation from service confirms that the Veteran was hospitalized for 12 days at Madden Air Force Base hospital in February 1952, when he underwent an appendectomy.  It was noted that there were no associated complications or sequelae.  On the examination, the spine was noted to be normal.  With the exception of conditions not at issue in this appeal, the Veteran denied any other significant medical history since his last physical examination. 

The Veteran's DD Form 214, issued upon his honorable separation from service, shows that he served as an air policeman and was honorably discharged by reason of "AFR 39-10."  Air Force Regulation 39-10 provides for Separation Upon Expiration of Term of Service, for Convenience of Government, Minority, Dependency and Hardship.  The Veteran's DD Form 214 shows that he was separated as a result of the expiration of his term of service. 

The first post-service clinical evidence pertaining to the lumbar spine is dated in April 2001, when the Veteran underwent a VA bone density scan that revealed osteoporosis of the lumbar spine.  No history was reported.  Osteoporosis of the lumbar spine was confirmed by bone scans performed by VA in May 2003, May 2005, and February 2007.  The osteoporosis was felt to be idiopathic, given that the Veteran had no findings suggestive of hyperparathyroidism, hyperthyroidism, genetic hemochromatosis or other test deficiency. 

The Veteran's initial claim for service connection was received in September 2005. He reported that he had a lower back disability as a result of an appendectomy.  He indicated that his disability began "00/00/51" and that he was treated "00/00/51."

VA treatment records, dated in February 2008, show that the Veteran was felt to have hyperparathyroidism, given his history of osteoporosis, and laboratory findings of hypercalciuria with a serum creatinine of 0.8.  Additional VA clinical/treatment records from April 2001 to September 2008 report that the Veteran was experiencing chronic back pain.  These records do not show that the Veteran reported in-service injury or symptoms or a continuity of symptoms dating to service.  Additionally, these records do not show that any clinician at any time related his back disability to active service, including to the epidural injection he received in conjunction with his in-service appendectomy. 

In his notice of disagreement dated in April 2008, the Veteran asserted that he had experienced back pin since the epidural in 1951.  He did not always complain or seek treatment because he had been taught, especially by his military service, not to complain about pain, but to ignore it and carry on.  He added that the ongoing pain had worsened in intensity and severity over the years. 

The Veteran underwent VA examination of his lumbar spine in February 2008.  At the time of the examination, he reported an onset of low back pain in the 1950's, following a spinal injection for an appendectomy.  He stated that he had never seen a doctor for back pain, and had never undergone any specific treatment for back pain.  He further described his back pain as being present on a daily basis, and associated with making specific movements.  The pain lasted for 30 minutes to one hour.  The pain did not radiate down his legs, and was not associated with numbness or weakness of the lower extremities.  He admitted that he did not use a brace, cane, or crutch.  He took no medication for the pain.  His daily activities were impacted as a result of his back pain in that he was unable to lift more than ten pounds, walk for more than five minutes, stand for more than five minutes, or sit for more than twenty-five minutes.  It was also averred that flare ups of back pain occurred on a daily basis and that during a flare-up, he was unable to do any activity. 

Physical examination of the lumbar spine resulted in an impression of osteoporosis, as demonstrated on February 2007 bone scan.  February 2008 X-ray examination revealed bony demineralization and multilevel mild lumbar spondylosis and facet arthrosis.  The examiner determined that there was "a less than 50:50 probability" that the Veteran's current back disability was related to his active service. 

In a July 2008 addendum, the examiner stated that she had again reviewed the Veteran's claims file and it was her impression that it was less likely than not that the Veteran's back condition was related to service.  She reasoned that because the report of examination at discharge from service did not demonstrate any back problems, and there was no evidence of back problems for more than 50 years after his separation from service, it was less likely than not that the Veteran's current back disability was related to his active service. 

In July 2008, the Veteran submitted two private opinions, each dated in June 2008, in support of his claim.  In the first opinion, the Veteran's private orthopedic surgeon stated that he had been treating the Veteran for extensive degenerative disease since 2001.  The Veteran had informed him that in 1951, he had required an emergency appendectomy.  Related to this appendectomy, he had received a spinal anesthetic that had, per the Veteran, resulted in chronic back pain.  Again, per the statements provided to the doctor from the Veteran, the doctor reported that the Veteran had also been required to do a lot of heavy lifting and prolonged standing.  As such, it was concluded that the nature of his work contributed to the Veteran's development of the degenerative disc disease he was now experiencing, and that his symptoms had been present since service. 

In the second opinion, the Veteran's primary care physician stated that the Veteran had a current diagnosis of degenerative disc disease.  The Veteran had informed him that when he was a young man in the service, he received an emergency "spinal shot" that resulted in chronic low back pain that had hurt him intermittently until the present time.  In addition, the Veteran had also worked a security detail for a number of years.  The physician concluded that the chronicity of this work, along with the physical nature of it, certainly contributed to the development of the degenerative disc disease the Veteran now had. 

Because the February 2008 VA examiner failed to consider the Veteran's statements regarding continuity of symptomatology since the in-service epidural injection, the claim was remanded in July 2009 for the purpose of obtaining an additional VA examination and etiology opinion. 

In August 2009, the Veteran's primary care physician provided a statement that was identical to his June 2008 opinion. 

The Veteran underwent the additional VA examination in September 2009.  At the time of the examination, the Veteran again reported that he had experienced pain in his lower back since the in-service epidural.  The pain lasted all day, every day.  His back disability flared every day, varying in duration according to his physical activity.  During the flares, he was unable to do any physical activity.  

X-ray examination revealed mild lumbar spondylosis, bony demineralization, and no significant interval changes.  Physical examination, in conjunction with the x-ray, resulted in an impression of lumbar spondylosis and facet arthrosis with osteoporosis of the lumbar spine.  

In addressing whether the Veteran's lumbar spine disability was related to active service, the examiner noted that she had reviewed the Veteran's claims file, which contained very few service treatment records.  Those records available included a 1954 report of examination conducted in conjunction with the Veteran's separation from service, which documented a normal spine.  In other words, although the Veteran claimed that he had suffered from pain in the lower back since after his appendectomy, when asked about any back problems when he was being released from service, the Veteran was silent for any complaints.  The examiner further pointed out that the post-service clinical records did not demonstrate any abnormalities of the spine for more than 50 years after the Veteran's separation from service. 

Given the lack of in-service clinical evidence demonstrating a back disability and the length of time after service before there was clinical evidence of a back disability, it was the examiner's opinion that the Veteran's current back condition was not related to his active service.  The examiner reasoned that despite the Veteran's complaints of a continuity of back pain since service, had there been a back condition stemming from his time in service; his X-rays would be expected to show more deterioration than they currently demonstrated.

The November 2012, VHA opinion was provided by the Chief of Neurosurgery of the North Texas VA Medical Center in Dallas, Texas.  Upon reviewing the claim, which included a review of the applicable medical records, testimony, and written statements, the physician wrote:  

At the approximate age of 23 years this man had a spinal anesthetic for an appendectomy.  Forty-seven years later, at the age of 70, he had a bone scar that showed osteoporosis of the lumbar spine and subsequent scans confirmed this.

I discussed this veteran's situation with another board-certified neurosurgeon and the doctor who is responsible for interpreting the bone scans for osteoporosis here at this facility.  I also searched through the medical literature.

I could not find any reason to support the notion that a spinal anesthetic done 47 years prior would cause osteoporosis.  Furthermore, I could not ascribe his back disability 47 years later to such a procedure.  It would be impossible to ascribe back problems to an isolated minor event, like a spinal anesthetic, many years later.  It simply does not stand to reason and there is no suggestion f such in the medical literature that I reviewed.  Spinal anesthetics were and remain a reasonable option in providing an appendectomy.  This patient did go on to have a compression fracture of his first lumbar vertebrae at the age of approximately 80.  That would be away from the area of the needle used to provide his spinal anesthetic and I would have no reason to suspect that the two events were related.  He had a kyphoplasty to treat the fracture but once again I don't think that would be related to his anesthetic over half a century before.  

In the January 2013, addendum, the same physician wrote:  

The clarification question posed was whether the veteran's reports of having had back pain ever since an in-service epidural would serve to link the in-service procedure to the current back injuries.

Based on my opinion after a thorough review of the available records, I found there is no connection or link (less than 50% probability) with the veteran's current back disabilities of lumbar spondylosis and osteoporosis with a subsequent compression fracture of the 1st lumbar vertebrae to an in-service procedure that included the reported use of a spinal anesthetic.

This opinion is based on known medical facts that pertain to the VA radiology reports of spondylosis within the lower lumbar region and osteoporosis.  As stated previously, the medical literature has not reported the aforementioned conditions either as an immediate or long term complication of a spinal or epidural anesthetic.  

Analysis

The first element of service connection, a current disability, is clearly established in this case.  The Veteran has been diagnosed as having degenerative disc disease with spondylosis and osteoporosis.

The Veteran has provided competent reports of undergoing an epidural in service, and the available service treatment record confirms his hospitalization for the appendectomy.  Recent medical opinions confirm that it would not have been uncommon to have an epidural in conjunction with the appendectomy.  Hence, the requirement that there be an in-service injury is also demonstrated.

The remaining question is whether there is a link between the current disability and the in-service injury.  The evidence in support of such a link consists largely of the Veteran's report of a continuity of back symptomatology commencing with the in-service epidural.  

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d at 1372, determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

The Federal Circuit has also held that lay evidence may be sufficient to establish a nexus between the claimed disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Recently; however, the United States Court of Appeals for the Federal Circuit has held that regulations providing for service connection on the basis of a continuity of symptomatology applied only to the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (interpreting the provisions of 38 C.F.R. § 3.303(b)).  The back disabilities identified in this case are not listed among those diseases.  Under Walker service connection could not be established on the basis of continuity of symptomatology; regardless of the competency and credibility of the evidence.

Additionally, there is reason to question the credibility of the Veteran's reports of a continuity of back pain following the epidural.  Most significantly, he reported no complaints or history referable to back pain on the examination for separation from service.  He did note other history, including the 1952 appendectomy on that examination, and it is not apparent why he would have omitted a history of back pain while reporting other treatment.  

The Veteran apparently received no treatment for a back disability until 2001.  The VA treatment record created beginning in 2001 mention no history of back pain beginning in service.  Additionally, the Veteran has exhibited some difficulty in recalling the year of his apparently significant surgery.  He reported on more than one occasion that it occurred in 1951, while the separation examination shows that it actually occurred in February 1952.  While it is understandable that there could be difficulty recalling the details of events that took place many decades ago, the inability to recall the year of the surgery calls into question the Veteran's other recollections with regard to the details of the surgery.  For all of these reasons the reports of a continuity of symptomatology beginning in service are not deemed credible.

The Veteran has submitted statements from his physician, but these do not contain any opinion specifically linking the current back disability to the epidural.  In the second statement the physician reported that the Veteran had performed a lot of heavy lifting and prolonged standing during multiple active duty tours, that the nature of his work had contributed to the degenerative disc disease, and that the back symptoms had certainly been present since then.  This statement is of little probative value; however, because the record does not show that the Veteran had multiple tours of active duty.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is dependent on whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history)).

The Board has previously found the July 2008 opinion to be inadequate, because it relied on the negative service discharge examination without considering the Veteran's reports.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Joint Motion determined that the September 2009 examination and opinion was inadequate because it did not consider an accurate medical history.

The August 2009 opinion from the Veteran's physician is premised on an incorrect report that the Veteran was on a "security detail" for "a number of years" which the examiner apparently again assumed was during a long period of active duty.  The opinion contains scant detail or rationale.  Hence, it too is of little probative value.

As noted earlier the November 2011 examination repeated the error that caused the Joint Motion authors to find the September 2009 examination inadequate.  The November 2011 examination is therefore also inadequate and of limited probative value.

The VHA opinion with addendum is ultimately the only opinion to fully consider an accurate record, and to include a thorough rationale based on an accurate history.  The VHA neurosurgeon who reviewed the claims file, including the available service and post-service treatment records, the Veteran's statements, and the pertinent miscellaneous examiners' opinions, and explained that the medical literature did not support a finding that the use of a spinal anesthetic would produce or cause osteoporosis or degenerative disc disease.  The VHA examiner's statements provide a clearer rationale than the other opinions of record.  Thus, in weighing the competent medical evidence of record, the Board is inclined to place the highest probative weight on the opinions provided by VA health care providers.  For these reasons the VHA opinions are the most probative of record. 

As the most probative evidence is against a link between the current back disabilities and service, the weight of the evidence is against the claim.  Reasonable doubt does not arise, and his claim must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2012); Gilbert, supra. 


ORDER

Entitlement to service connection for a lumbar spine disability, to include osteoporosis and degenerative disc disease, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


